                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       September 27, 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk

                          CORPUS CHRISTI DIVISION

ALFONZO WALLACE,                                 §
                                                 §
          Plaintiff,                             §
VS.                                              §    CIVIL NO. 2:18-CV-45
                                                 §
COREY FURR, et al,                               §
                                                 §
          Defendants.                            §

                                            ORDER

       The Court is in receipt of Defendant Philip Sifuentes’s (“Sifuentes”) Motion
for Summary Judgment, Dkt. No. 28; Plaintiff’s Response to Defendant Sifuentes’s
Motion for Summary Judgment, Dkt. Nos. 31, 32; the Magistrate Judge’s
Memorandum and Recommendation (“M&R”), Dkt. No. 33; and Plaintiff’s
Objections to the M&R, Dkt. No. 35.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 33, in substance.1 The Court therefore
GRANTS Defendant Sifuentes’s Motion for Summary Judgment, Dkt. No. 28, and
DISMISSES Plaintiff’s claims.
       Final judgment will be entered separately.


       SIGNED this 27th day of September, 2019.


                                                  ___________________________________
                                                  Hilda Tagle
                                                  Senior United States District Judge




1 The published M&R contains the following scrivener’s error: “He further complained about sleep
issues on November 2, 2019, December 10, 2018, and January 10, 2019.” Dkt. No. 33 at 14
(underlined). The Court declines to adopt that statement and instead replaces it with the following:
“He further complained about sleep issues on November 2, 2018, December 10, 2018, and January
10, 2019.”


1/1
